Ford, Judge:
The two appeals for reappraisement listed above have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto that tbe merchandise marked A and initialed WDS by Examiner William D. Slyne on tbe invoices accompanying tbe entries covered by tbe above named appeals for reappraisement consists of rayon fabric and was exported to tbe United States in 1960.
IT IS FURTHER STIPULATED AND AGREED that on tbe dates of exportation of said merchandise to tbe United States, tbe price at tbe time of exportation at which such or similar merchandise was freely sold or, in tbe absence of sales, offered for sale in the principal markets of tbe country of exportation, in the usual wholesale quantities and in tbe ordinary course of trade, for exportation to tbe United States, including tbe cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to tbe United States was $0,575 per yard, net, packed.
IT IS FURTHER STIPULATED AND AGREED that all of tbe merchandise covered by all of the appeals for reappraisement tbe subject of this stipulation is not identified in tbe final list published by tbe Secretary of tbe Treasury pursuant to tbe Customs Simplification Act of 1956, T.D. 54521.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation, said appeals being limited to the merchandise marked A as aforesaid.
Accepting this stipulation as a statement of facts, I find that the involved merchandise, marked “A” and initialed WDS on the in*392voices by Examiner William D. Slyne, is not listed on the final list oí articles published in T.D. 54521, effective February 27, 1958, and that export value, as that value is defined in section 402(b) of the-Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, and T.D. 54521, effective February 27, 1958, is-the proper basis for the determination of the value of the merchandise here involved, and I find and hold that such statutory value is $0,575-per yard, net, packed.
Judgment will be entered accordingly.